549 N.W.2d 76 (1996)
216 Mich. App. 412
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Glennie W. DASH, Jr., Defendant-Appellee.
Docket No. 177524.
Court of Appeals of Michigan.
Submitted January 3, 1996, at Detroit.
Decided April 26, 1996, at 9:15 a.m.
Released for Publication June 11, 1996.
*77 Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, John D. O'Hair, Prosecuting Attorney, Timothy A. Baughman, Chief of Research, Training, and Appeals, and Rita H. Lewis, Assistant Prosecuting Attorney, for the People.
Denis D. Walterreit, Woodhaven, for defendant on appeal.
Before DOCTOROFF, C.J., and McDONALD and SULLIVAN,[*] JJ.
McDONALD, Judge.
The prosecution appeals by leave granted an April 25, 1994, order granting defendant youthful trainee status under the Youthful Trainee Act (YTA), M.C.L. § 762.11 et seq.; M.S.A. § 28.853(11) et seq. We reverse.
Defendant was charged with one count of unarmed robbery, M.C.L. § 750.530; M.S.A. § 28.798. Following a waiver trial, defendant was convicted of the lesser offense of larceny from a person, M.C.L. § 750.357; M.S.A. § 28.589. Defendant was twenty years old at the time the offense was committed. At sentencing, the court sua sponte offered defendant the option of being assigned to youthful trainee status. Defendant accepted the option and was placed on probation for three years. The prosecution appeals, claiming the trial court lacked jurisdiction to grant defendant youthful trainee status. The prosecution argues the decision was contrary to the express language of the YTA. We agree.
The primary goal of judicial interpretation of statutes is to give effect to the intent to the Legislature. People v. Hawkins, 181 Mich.App. 393, 448 N.W.2d 858 (1989). The language of the statute is the best source for determining legislative intent. People v. Bewersdorf, 438 Mich. 55, 475 N.W.2d 231 (1991).
M.C.L. § 762.11; M.S.A. § 28.853(11) provides:

If an individual pleads guilty to a criminal offense, other than a felony for which the maximum punishment is life imprisonment, a major controlled substance offense, or a traffic offense, committed on or after the individual's seventeenth birthday but before his or her twenty-first birthday, the court of record having jurisdiction of the criminal offense may, without entering a judgment of conviction and with the consent of that individual, consider and assign that individual to the status of youthful trainee. [Emphasis added.]
A person who successfully completes youthful trainee status will not be considered to have been convicted of a crime, and the record is closed to public inspection. M.C.L. § 762.14; M.S.A. § 28.853(14); People v. Trinity, 189 Mich.App. 19, 471 N.W.2d 626 (1991).
In this case, defendant did not plead guilty of the offense of larceny from a person; rather, he was tried and convicted of that offense. As noted, M.C.L. § 762.11; M.S.A. § 28.853(11) explicitly provides that an individual must plead guilty of a specified offense in order for that individual to be eligible for youthful trainee status. All provisions of the Penal Code are construed according to the fair import of their terms. People v. Thomas, 438 Mich. 448, 475 N.W.2d 288 (1991); People v. McBride, 204 Mich.App. 678, 682, 516 N.W.2d 148 (1994). Where the language of a statute is clear, the Legislature must have intended the meaning it has plainly expressed, and judicial construction or interpretation is precluded. Bommarito v. Detroit Golf Club, 210 Mich.App. 287, 532 N.W.2d 923 (1995). Pursuant to the express language of the statute, it is clear the trial court erred in assigning defendant to youthful trainee status.
*78 Reversed and remanded for further proceedings. We do not retain jurisdiction.
NOTES
[*]  Joseph B. Sullivan, former Court of Appeals judge, sitting on the Court of Appeals by assignment.